UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-04704 Primary Trend Fund, Inc. (Exact name of registrant as specified in charter) 700 N. Water Street, Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Lilli Gust Arnold Investment Counsel Incorporated 700 N. Water Street, Milwaukee, WI53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 271-2726 Date of fiscal year end: June 30 Date of reporting period: September 30, 2008 Item 1.Schedule of Investments. PORTFOLIO OF INVESTMENTS As of September 30, 2008 (Unaudited) The Primary Trend Fund Shares MarketValue COMMON STOCKS (80.6%) CONSUMER DISCRETIONARY (14.0%) Home Construction (6.4%) D.R. Horton, Inc. $ KB Home Hotels Restaurants & Leisure (1.3%) DineEquity, Inc. Starbucks Corp.* Leisure Equipment & Products (0.5%) Mattel, Inc. Media (2.1%) CBS Corp., Class B Specialty Retail (3.7%) Home Depot, Inc. Total Consumer Discretionary CONSUMER STAPLES (14.1%) Beverages (4.4%) Coca-Cola Co. Pepsi Bottling Group, Inc. Food & Staples Retailing (2.7%) Wal-Mart Stores, Inc. Food Products (7.0%) Kraft Foods, Inc., Class A Unilever NV Total Consumer Staples ENERGY (1.6%) Oil, Gas & Consumable Fuels (1.6%) Valero Energy Corp. FINANCIALS (19.0%) Commercial Banks (6.4%) US Bancorp Wells Fargo & Co. Diversified Financial Services (8.9%) Citigroup, Inc. J.P. Morgan Chase & Co. Insurance (3.7%) Allstate Corp. PartnerRe Ltd. Total Financials HEALTH CARE (12.4%) Health Care Providers & Services (1.4%) Tenet Healthcare Corp.* Pharmaceuticals (11.0%) Eli Lilly & Co. Johnson & Johnson Pfizer, Inc. Total Health Care INDUSTRIALS(8.5%) Aerospace & Defense (2.1%) United Technologies Corp. Commercial Services & Supplies (3.1%) Waste Management, Inc. Industrial Conglomerates (3.3%) General Electric Co. Total Industrials INFORMATION TECHNOLOGY (9.6%) Semiconductors & Semiconductor Equipment (3.2%) Intel Corp. Software (6.4%) Intuit, Inc.* Microsoft Corp. Total Information Technology UTILITIES (1.4%) Water Utilities (1.4%) Aqua America, Inc. Total Common Stocks (Cost $14,681,627) Principal Amount SHORT-TERM INVESTMENTS (20.3%) Variable Rate Demand Notes (20.3%) $ US Bank Demand Note, 2.96% (a) Total Short-Term Investments (Cost $3,541,091) TOTAL INVESTMENTS (100.9%) (Cost $18,222,718) Liabilities less Other Assets (-0.9%) ) NET ASSETS (100.0%) $ * Non-income producing. (a) Variable rate security; the coupon rate shown represents the rate at September 30, 2008. NOTES TO SCHEDULE OF INVESTMENTS September 30, 2008 (unaudited) Organization The Primary Trend Fund, Inc. ("Trend Fund") began operations on September 15, 1986. The Trend Fund is registered under the Investment Company Act of 1940 as an open-end investment management company. Each security, excluding securities with 60 days or less remaining to maturity, is valued at the last sale price, or if no sale is reported, the average of the latest bid and asked prices.
